Citation Nr: 1703745	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  13-15 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.S., Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to April 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  While the Board regrets the delay, the Veteran's service connection claims for a bilateral hearing loss disability and tinnitus must be remanded for further development to ensure they are afforded every consideration.

Specifically, the Board finds that a new VA audiological examination is necessary to fully address the nature and etiology of the Veteran's claimed hearing loss and tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (establishing that when the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination must be based on consideration of the claimant's medical history and must describe the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  See also 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016).  

The Veteran was provided a VA audiological examination for an etiological opinion regarding his bilateral hearing loss and tinnitus in October 2010; however, the audiological opinion provided is inadequate to decide this claim.  The October 2010 VA examiner opined that it was not at least as likely as not that either condition was related to noise exposure while on active duty.  In support of this finding, the VA examiner noted that "review of [the] active duty records show no hearing loss on entry and exit physicals."  Further, the examiner reasoned that "since hearing loss due to noise occurs at the time of the exposure and not subsequently, it is clear that the noise of active duty could not have caused the current hearing loss."  However, this rationale is not a sufficient basis for the examiner's negative etiological conclusion. 

In this regard, the Board notes that VA laws and regulations do not strictly require in-service complaint of, treatment for, or diagnosis of hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the U.S. Court of Appeals for Veteran Claims has held where there is no evidence of the Veteran's claimed hearing disability until many years after separation from service, "[I]f evidence should sufficiently demonstrate a medical relationship between the veteran's in service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service . . . ." Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).).  

Moreover, if, as the October 2010 VA compensation examiner seemingly concluded, there is no such thing as "delayed-onset" hearing loss, then this conclusion must be explained and supported by citation to some medical authority - such as the report of the Institute of Medicine (IOM) report entitled "Noise and Military Service: Implications for Hearing Loss and Tinnitus," noting the conclusion of that study that there was no sufficient scientific basis for the existence of delayed-onset hearing loss based on the current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss.  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that "[e]xamination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion").

Furthermore, the October 2010 VA audiological examiner did not sufficiently consider the Veteran's competent reports of repeated in-service exposure to excessively loud jet engine noise and gunfire without the benefit of hearing protection, or the Veteran's competent assertion of the onset of an auditory pathology in the form of tinnitus around the time he separated from his active service (in the "late 1960's").  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied instead on lack of evidence in the STRs to provide a negative opinion).  See also Davidson v. Shinseki, 581 F. 3d 1313, 1316 (fed. Cir. 2009) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that a layperson is competent to report a contemporaneous medical diagnosis); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (lay testimony is competent as to matters capable of lay observation); Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is a condition that can be identified based on lay observation alone).  Additionally, while the examiner opined that the Veteran's bilateral hearing loss disability and tinnitus were not due to military noise exposure, the examiner failed to identify an alternate etiology for the Veteran's current auditory symptoms.  See Monzingo, 26 Vet. App. at 107; D'Aries, 22 Vet. App. at 104.

Accordingly, given the foregoing, the Board finds that a new VA audiological examination should be conducted to assess the current nature and likely etiology of the Veteran's bilateral hearing loss and tinnitus.  Any such reexamination should consider and address the medical treatise evidence submitted by the Veteran indicating a potential relationship between the Veteran's active service and his later development of hearing loss and tinnitus.  See February 2011 Statement in Support of Claim (VA Form 21-4138) and Attachments, including Hearing Loss, MoonDragon's Health & Wellness (maintaining that "most people who develop noise-related hearing loss say they were unaware that anything was wrong until they developed tinnitus or speech became inaudible but, in fact, the damage begins long before that and temporary threshold shift is a clear sign of it"); Sensorineural Hearing Loss, Wikipedia (reflecting that "people who sustain head injury are especially vulnerable to hearing loss or tinnitus, either temporary or permanent" and noting that "[e]Exposure to very loud noise (90 dB or more, such as jet engines at close range) can cause progressive hearing loss..."); and Sensorineural Hearing Loss, Timothy C, Hain, MD (reflecting that "people working before the mid 1960's may have been exposed to higher levels of noise where there were not laws in the USA mandating use of devices to protect hearing"). 

Finally, as the claims are being remanded, the RO/AMC should also obtain any outstanding VA treatment records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the claims file.

2.  Thereafter, schedule the Veteran for a VA audiological examination, conducted by a state-licensed audiologist, to evaluate his bilateral hearing loss and tinnitus.  The Veteran's entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

After reviewing the file, obtaining a complete medical, social, and occupational history pertinent to the Veteran's claimed condition, and examining the Veteran, the examiner must render an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury, and/or whether bilateral hearing loss manifested within one year of service separation; and 

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus had its clinical onset during active service or is related to any in-service disease, event, or injury, and/or whether tinnitus manifested within one year of service separation

In providing this opinion, the examiner should consider and address the following:

*  The Veteran's competent account of experiencing in-service acoustic trauma in the form of aircraft engine noise and gunfire without hearing protection;

*  The Veteran's competent report of experiencing tinnitus in relatively close proximity to his separation from active service.  See October 2010 VA Audiological Examination Report (noting the Veteran's report of the onset of tinnitus "in the late [19]60's"); and 


*  The treatise evidence submitted by the Veteran, including specifically Hearing Loss, MoonDragon's Health & Wellness (maintaining that "most people who develop noise-related hearing loss say they were unaware that anything was wrong until they developed tinnitus or speech became inaudible but, in fact, the damage begins long before that and temporary threshold shift is a clear sign of it"); Sensorineural Hearing Loss, Wikipedia (reflecting that "people who sustain head injury are especially vulnerable to hearing loss or tinnitus, either temporary or permanent" and noting that "[e]Exposure to very loud noise (90 dB or more, such as jet engines at close range) can cause progressive hearing loss..."); and Sensorineural Hearing Loss, Timothy C, Hain, MD (reflecting that "people working before the mid 1960's may have been exposed to higher levels of noise where there were not laws in the USA mandating use of devices to protect hearing").

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology must be specifically acknowledged and considered in formulating any opinions concerning the onset and severity of his disability.  If the examiner rejects the Veteran's reports regarding the onset of auditory symptoms, the examiner must provide a reason for doing so.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor it as it is to find against it.

3.  Then, review the medical examination report to ensure that it adequately responds to the above instructions, including that it provides an adequate explanation in support of the opinion stated.  If the report is deficient in this regard, return the case to the examiner for further review and discussion. 

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




